978 So. 2d 880 (2008)
MILESTONE CUSTOM HOMES, INC., a Florida corporation, Appellant,
v.
Edmund R. CLEMENT, Jr., an individual, and Sabre Construction, LLC, a Florida limited liability company, Appellees.
No. 4D07-3700.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
Daniel R. Levine of Shapiro, Blasi, Wasserman & Gora, P.A., Boca Raton, for appellant.
Donald M. Allison of Gillespie & Allison, P.A., Boca Raton, for appellees.
PER CURIAM.
Milestone Custom Homes, Inc. appeals from a non-final order denying its motion for temporary injunctive relief to enjoin Edmund R. Clement, Jr. and Sabre Construction, LLC from competing with it in violation of the terms of their employment agreement. We affirm the denial of the injunction upon the trial court's finding that appellant failed to show it had a substantial likelihood of success on the merits, given the evidence of its breach of the employment agreement following termination of appellee Clement. See N. Trust Invs., N.A. v. Domino, 896 So. 2d 880 (Fla. 4th DCA 2005); Benemerito & Flores, M.D.'s, P.A. v. Roche, 751 So. 2d 91 (Fla. 4th DCA 1999).
Affirmed.
KLEIN, STEVENSON and TAYLOR, JJ., concur.